Citation Nr: 0639795	
Decision Date: 12/22/06    Archive Date: 01/05/07

DOCKET NO.  04-09 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.





ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel






INTRODUCTION

The veteran had periods of active service from October 1950 
to May 1969.  He died in June 1997.  Although there is some 
question as to whether the appellant is, in fact, the 
veteran's surviving spouse, for the purposes of this decision 
only, she is viewed as the surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California, which denied the benefit sought on 
appeal.

In September 2005 and March 2006, the appellant was afforded 
the opportunity to present testimony before a member of the 
Board of Veterans' Appeals; however, she failed to appear.

In May 2006, the matter was remanded for additional 
procedural development.


FINDINGS OF FACT

1.  Carcinoma of the esophagus was not manifested during the 
veteran's active duty service or for many years following his 
discharge from active duty, and the veteran's carcinoma of 
the esophagus was not otherwise causally related to service 
or to any herbicide exposure therein.

2.  According to the certificate of death, the veteran died 
in June 1997 due to carcinoma of the esophagus.  

3.  At the time of the veteran's death, service connection 
was in effect solely for malaria.

4.  The veteran's death was not proximately due to or the 
result of his period of service, or a service-connected 
disease or injury.


CONCLUSION OF LAW

Carcinoma of the esophagus was not incurred in or aggravated 
by active service, nor was it caused or aggravated by a 
service-connected disability, nor may service incurrence be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107, 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310, 3.1000 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by January 2003, May 2005, and May 2006 letters.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the appellant has been afforded the 
information necessary to advance any contention by means of 
the January 2003, May 2005, and May 2006 letters.  As such, 
the appellant was aware and effectively notified of 
information and evidence needed to substantiate and complete 
her claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the 
claims, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the appellant received notice in January 2003 prior to 
the adjudication of the matter in August 2003.  Additionally, 
the record contains an August 2006 supplemental statement of 
the case following the May 2005 and May 2006 letters.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(holding that a timing error can be cured when VA employs 
proper subsequent process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the May 2005 letter.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical and personnel 
records.  Notably, the appellant has not identified any 
further outstanding and relevant evidence in response to the 
May 2005 and May 2006 VCAA letters.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse, children, or parents for death 
resulting from a service-connected disability. 38 U.S.C.A. § 
1310 (West 2002); see also Hanna v. Brown, 6 Vet. App. 507, 
510 (1994).  Dependency and indemnity compensation benefits 
are thus predicated upon an adjudicatory finding that service 
connection for the cause of the veteran's death is warranted.  
Before an award of dependency and indemnity compensation may 
be made, therefore, service connection for the cause of the 
veteran's death must be established.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2006).  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, certain disorders associated with herbicide 
agent (Agent Orange) exposure in service are presumed to be 
service connected if they are manifested to a compensable 
degree within a specified time period.  See 38 C.F.R. §§ 
3.307, 3.309 (2006).  If a veteran was exposed to a herbicide 
agent during active military, naval, or air service, the 
following diseases shall be service-connected if the 
requirements of 38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Veterans diagnosed with an enumerated disease who, during 
active service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed to a herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii). 

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary clarified that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam Era is not warranted for the 
following conditions: Hepatobiliary cancers, nasopharyngeal 
cancer, bone and joint cancer, breast cancer, cancers of the 
female reproductive system, urinary bladder cancer, renal 
cancer, testicular cancer, leukemia (other than CLL), 
abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit (Circuit Court) has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam era and, second, the veteran must be 
diagnosed with one of the specific diseases listed at 38 
U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e).  See Brock v. 
Brown, 10 Vet. App. 155, 162 (1997).  Service connection, 
however, may otherwise be established by competent evidence 
of a current disability and evidence linking that disability 
to military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 
3.303(d).  

In claims for benefits, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran died in June 1997.  The certificate of death, 
lists the cause of death as carcinoma of the esophagus.  The 
appellant alleges that the veteran's cause of death is 
related to in-service herbicide exposure.  She recounts that 
the veteran was exposed to herbicides while loading them onto 
aircrafts.

Applying the facts in this case to the criteria set forth 
above, the Board finds that service connection for the cause 
of the veteran's death is not warranted.  Upon review of the 
record, the Board finds that service connection for cause of 
the veteran's death is not warranted on either a direct basis 
or as due to herbicide exposure.  As noted, to establish 
service connection for the cause of the veteran's death, the 
evidence must show that a service-connected disability either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In this case, 
the cause of the veteran's June 1997 death carcinoma of the 
esophagus.  During the veteran's lifetime, service connection 
was only in effect for malaria.  

Initially, the Board notes that the veteran's service medical 
records do not contain any clinical reference to the presence 
of carcinoma of the esophagus.  Moreover, the Board notes 
that the record indicates that the carcinoma of the esophagus 
was not identified for decades after service separation.   
According, to the certificate of death, the approximate 
interval between onset and death was two months, nearly 
thirty years after service.  Finally, there is no medical 
evidence of record that indicates that the veteran's 
carcinoma of the esophagus was related to his period of 
service.  For foregoing reasons, the Board finds that service 
connection for carcinoma of the esophagus on a direct basis 
is not warranted.  38 U.S.C.A. §§ 1110, 1131; see also Combee 
v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The Board acknowledges the appellant's allegation that the 
veteran's exposure to herbicides led to his death from 
carcinoma of the esophagus.  The Board acknowledges that the 
veteran's service in Vietnam has not been corroborated; 
however, even assuming arguendo that the veteran was exposed 
to herbicides during his period of service, carcinoma of the 
esophagus is not a presumptive disease associated with 
herbicide exposure.  See 38 C.F.R. § 3.309(e).  Rather, the 
Secretary of Veterans Affairs has specifically held that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era is not warranted for gastrointestinal and digestive 
disease.

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. 
Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 
2, 1999).  Accordingly, the veteran's carcinoma of the 
esophagus cannot be service connected due to herbicide 
exposure.

The Board finds that no competent medical evidence has been 
submitted which establishes a relationship between the cause 
of the veteran's death and his period of service.  The 
appellant's personal opinions, offered without the benefit of 
medical training or expertise, is not competent evidence 
required to determine an etiologic relationship between the 
cause of the veteran's death and service.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.

For all the foregoing reasons, the Board must conclude that 
the preponderance of the evidence is against the claim of 
service connection for the cause of the veteran's death 
including as a result of exposure to Agent Orange.  The 
benefit of the doubt doctrine is not for application where 
the clear weight of the evidence is against the claim.  
Gilbert v. Derwinski, 1 Vet. App. at 55; 38 U.S.C.A. § 
5107(b).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


